 

Case 1:19-cv-03347-LJL-JLC Document 9 Filed 05/24/19 Page 1 of 52

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Alexander Williams

 

No. | 4 = CY - O24 “1

 

 

 

 

Write the full name of each plaintiff. (To be filled out by Clerk’s Office)
-against- COMPLAINT
Department of Corrections (Prisoner)

‘ 1 Do you want a jury trial?
Correctional Officer Alexander Ov Yes F1No
Deputy Rivera
Captain Mathis

 

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV,

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known te be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

Rav. 5/6/16

 
Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 2 of 52

L LEGAL BASIS FOR CLAIM

State below the federal legal! basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement, those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivens” action (against federal defendants).

[J Violation of my federal constitutional rights
CO) Other:
Il. PLAINTIFF INFORMATION

 

Each plaintiff must provide the following information. Attach additional pages if necessary.

Alexander Williams

 

 

First Name Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

1411801632

 

Prisoner ID # (if you have previously been in another agency's custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

Manhattan Detention Center

 

Current Place of Detention

125 White Street

 

Institutional Address

New York NY 10013

 

County, City State Zip Code
lll. PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:

Cl Pretrial detainee

OO Civilly committed detainee

C1) Immigration detainee

C1 Convicted and sentenced prisoner
C] Other:

 

Page 2
Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 3 of 52

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1: Dept of Correct ions

 

First Name Last Name Shield #
Boulvard Buildin 2

 

Current Job Title {or other identifying information)
75-20 Astoria Blvd

 

 

Current Work Address

East Elmhurst NY 11370

County, City State Zip Code
Defendant 2: Correctional Officer Alexander Unknown

First Name Last Name Shield #

Security Team C orrectional Officer

 

Current Job Title {or other identifying information)
125 White Street

 

 

Current Work Address
New York NY 10013
County, City State Zip Code
Defendant 3: Deputy Rivera Unknown
First Name Last Name Shield #

Full Bird Securit y Deputy

 

Current Job Title (or other identifying information)
125 White Street

 

 

 

 

Current Work Address

New York NY 10013
County, City State Zip Code

Defendant 4: Captain Mathis Unknown

First Name Last Name Shield #
Security Captain

Current Job Title (or other identifying information)
125 White Street

Current Work Address

New York NY 10013
County, City State Zip Code

Page 3

 
Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 4 of 52

V. STATEMENT OF CLAIM

Place(s) of occurrence: Manhattan Detention Center

Feb 26, March 20,21,22,23,28,29,30, April 1,2,2019

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

Plaintiff is currently being housed at the Manhattan Detention Center on the 9th floor in pursuant to a
lock-down order Exhibit-A. Since Being housed on the 9th floor from Jan 18, 2019 the Plaintiff has been having
issues with his mail, in-incoming and outgoing. On Jan 21, 2019 plaintiff saw that Correctional Officer
Alexander was reading his out-going mail, of which was legal mail to his lawyer and private investigator in his
current criminal matter.

The plaintiff addressed the issues verbally to C.O. Alexander and the response was "This is how we
deal with the mail in 9 north." Plaintiff immediately filed a grievance form out to formally address this matter
in response. He was soon informed by Correctiona! Officer Alexander that he would no longer pre-scan/over
his out-going legal correspondences, but that he continue to do so with all non-privilege out-going
correspondences. Plaintiff filed a grievance form out to address this matter and was told that the grievance
was referred to the head of the facility to render a response. Plaintiff has yet to receive a response on that
particular grievance.

On or about Feb. 1 2019 the plaintiff asked C.O. Alexander why was his in-coming and out-going mail
being handled differently then the other detainees being housed at MDC. Correctional Alexander informed
the plaintiff that his supervisors Deputy Rivera and Captain Mathis told him that plaintiff's court order stated
that his mail must be handled as such. The plaintiff was denied this response in writing by C.O Alexander.
Plaintiff was interviewed by Captain Moses who was investigating one of many grievances that were filed in
this matter and the plaintiff did provide Captain Moses with a two page statement in regards to his complaint.

On or about March 20th-23rd, 2019, the plaintiff filed numerous grievances in regards to this matter.
The response from the facility after being appealed was that, due to the plaintiff's court order the security at
the facility could in-deed read his out-going mail and that his mail whether out-going or in-coming could only
be sent out through someone from security picking it up to be sent out signing in mail-room to be given to the
plaintiff. EXHIBIT-B is a packet of those grievances which the grievance office at the facllity packaged together
before they rendered a written response.

On or about March 25th, 2019 the plaintiff filed another grievance because he was denied the right to
send out out-going mall. Plaintiff was told by the officer that was working Unit 9 north that they could not
take his mail to the mail-room that someone from security office had to come upstairs and pick up his out-
going mail. Again Plaintiff was told in his response to that grievance that his court allowed for his denial, see
EXHIBIT-C. On that same date the plaintiff attempted to contact 311 to report what was going on and he was
denied the right to do so by Correctional Officer Ramirez who said that the security told him not to allow me
to use the phone to do so, even though 311 is utilized as an internal reporting agency with NYC department of
corrections, see EXHIBIT-D.

EXHIBIT-E Is a grievance filed because on the date mention within the grievance the plaintiff was
denied the right to contact his criminal attorney Jeffrey Chabrowe who is approved on his court order to call.
The plaintiff's position is that he was denied the call out of retaliation for his complaints about these issues
which her response was ‘her staff is not doing it unless its in your court order" (Please review footage on Unit
9 North Approx, 6:00 pm for reference on conversation).

On or about March 23rd 2019 the plaintiff was able to stop Deputy Peoples and discussed the matter.

Page 5

 
Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 5 of 52

Deputy Peoples immediately went and reviewed the plaintiff's court order and responded by informing the
plaintiff that she would look into the matter because she did not read anything In the court order that would
permit what the plaintiff said was happening.

On or about the 25th of March 2019 the plaintiff was able to file a verbal compiaint with investigator
Gray from the B.0.C while he was touring the unit. On April 1st, 2019 investigator Gray responded in person
to inform the plaintiff that he discussed the matter thoroughly with full bird Deputy Rivera after he and his
supervisor investigated the claim. Gray stated that he spoke with Deputy Rivera and she informed him that
the matter would be taken care of. Plaintiff was unable to obtain anything in writing in regards to this. Gray
also informed plaintiff that both Deputy Rivera and Warden Dunbar informed him that neither one of them
had place the plaintiff on facility mail watch nor was there a law enforcement warrant on file with the facility,
which is the only way that the plaintiff's out-going mail shouldbe being read before being sent-out. (Please
review the cameras on Unit 9 North on April ist, 2019 and the Log Book Page 173 at Approx 11:15am).

it Is the beleiveth of the plaintiff that he is being denied access or that his access is being limited to
the Facility's Law Library in retaliation to this many on-going complaints at M.D.C. From March 16th, 2029 to
present the plaintiff has been requesting to be able to go to the law library to be able to utilize the Lexis Nexis
kiosk to research case law and shepperdize cases in references to his on-going criminal case so that he may be
able to Marshall a defense against the current murder charges pending against him. Plaintiff is constantly
being told to use the Law Library request form to request case law. When Plaintiff attempts to call down to
the Law Library to discuss matters with the legal coordinator he has a major issue due to a language barrier
with the coordinator. The plaintiff is also told by this coordinator when requesting some cases and facility
directives that he was told not to issue them to detainees. When the plaintiff request that such denial is
placed in writing for him it is denied.

On or about March 29th, 2019 the plaintiff informed Captain Mathis that he would like to be escorted to the
Law Library to research cases, in response the plaintiff was directed by Captaln Mathis to fill out request form
and he would take it down there to get cases for the plaintiff. (Please review cameras on Unit 9 North to
witness this).

Deputy Rivera is held liable because 1. } through the grievance system the above mentioned matters
should have been discussed with her and rectified back in Feb. 2019 when the plaintiff first filed a grievance,
2,) Dep Rivera is the admin dep as well as the security dep here at M.D.C meaning that she
personally is responsible for over-seeing these matters.

Captain Mathis is held liable because 1.)he is the direct supervisor of security in charge on the C.O's
that deal with these matters daily 2.)the plaintiff on at least two occasion directed his complaints directly to
Captain Mathis who ignored them and played a role in violation by not enforcing on the staff under him to
review and properly follow this plaintiff's court order instead of creating their own language.

Correctional officer Alexander is held liable because 1.) the plaintiff voiced the violation to him on
numerous occasions. Alexander informed that he did indeed investigate the matter and that he was following
the proper procedure told to him by his supervisor, 2.) as a Correctional Officer, Alexander should and must
know that no one even a supervisor can not make him enforce a directive or order to commit an act that is
Unlawful. 3.} as a security officer it is his responsibility to research read and find out if he is or isn't doing
something out of order and unlawful.

Inretrospect each defendant was and is liable when they had knowledge on the plaintiff's grievance
on the matter and each defendant decided to knowingly ignore said grievance, issue responses that clearly
are not consistent with the plaintiff's lock down court order and use the same grievances as forms of
retaliation against plaintiff for his complaints. Some of these retaliation can affect the outcome of plaintiff
criminal case. (Plaintiff request that the video footage and the log book pages mentioned within this
complaint be saved and preserved for evidence in a trial)

Page 6

 
Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 6 of 52

Addendum to initial complaint

Plaintiff is being housed in 9 north unit due to the order of a supreme court Judge,
not due to disciplinary reason(s). Again each time that he is being denied full access to
the Facilities law library is being referred to EXHIBIT-A, and stating that the Judge does
not want the plaintiff going to the law library.

When reviewing EXHIBIT-G Pg. 23-24, of the inmate hand book for New York
City Department of Corrections there is no mention of any reason were a detainee will be
restricted from full access to the jails Jaw library other then be receiving a ticket (Pages
24 para.11).

Furthermore the request forms that Manhattan. Detention Center officials order the
plaintiff to use are merely a form for copies, because all the other functions on the form
the plaintiff is not permitted to do as per the Judges order. Such as speak to the Legal
Coordinator research sheperdize, etc. The only way to properly afford the plaintiff this
right will be allow him to visit the facility law library, as so to allow him to do so in

person.

As seen with EXHIBIT-H, which is the facilities law library response to’ the

 
Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 7 of 52

plaintiff's request to get copies of the department directives, that he can only view the 3
listed directives. How is this so when he is being denied the right to be escorted to the
law library. The plaintiff does not fee safe with discussing intricate details with any of his
legal matters with anyone including the coordinator for many reasons, one being that a
jail house informant has already jumped on his current criminal matter.

More importantly completing the form to request law library is not the same as
researching case law, penal law and defensive techniques in approaching criminal cases
as that these material and information is afforded in the Lexis Nexis Kiosk, the same
kiosk that other detainee are being afforded with. In other buildings on Rikers tsland,
which is also under New York City Department of Correction command, where the
detainees are restricted from going to the law library, there is a downed cell designated at
that housing unit’s law library equipped with a type writer along with the Lexis Nexis
Kiosk, When the plaintiff grieved this matter and mentioned this fact once again he was
told his judge issued a court order denying him full access to the facility law library. See
EXHIBIT-I

When the plaintiff argued against this fact, that completing a request form can not

 
Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 8 of 52

‘be considered RESEARCH the response was colored with the same as all the other orders,
even though he mentioned the fact that other detainees from his housing unit has been
afforded the right to go to the faculty law library. EXHIBIT-I & J.

In stead of allowing the plaintiff to enjoy this mandated service correctional
officers at the jail has been forging and/or neglecting the mandated services log book on
the housing unit that is separate from the regular log book. If one reviews this mandated
service log book from the time of Jan 2019 to April you will see that the book is not
signed indicating that plaintiff was afforded his mandated services when matched up
against the many request forms that he has submitted, because the form does not afford
the same mandated service as actually accessing the law library ( Ask that copies be of

said book in reference to the time frame that is mentioned above).

 
Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 9 of 52

INJURIES:

if you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

Due to the actions of the defendants stated herein the plaintiff had to be seen by the Mental Health Staff
at the Manhattan Detention Center. As a result it was found that the plaintiff has been suffering from sleep
deprivation, depression, alarmness and has been in the state of panic and paranoid. Plaintiff has begun to feel
trapped and has expressed the beliefth that Correctional Officers are planning to attack him and are plotting
against his safety. The plaintiff has been diagnosed medication to address these sickness(s}. Other injuries
suffered was the violation of the plaintiff's 4th amendment rights to be safe and secured against unreasonable
searches and seizures and the right that no warrant shall be issued without proable cause to search and or
seize private property. The plaintiff's 8th Amendment Rights were violated because even as detainee the
plaintiff should enjoy the right to be free from Cruel and Unusual Punishment. The plaintiff's 14th Amendent
rights were violated. Under the 14th Amendment the State can not ‘deprive any person of life liberty or
property without due process of Law, A violation of the plaintiff's substantive and procedural due process
rights when C.O. Alexander and the other named defendants tampered with the plaintiff Legal and Non-Legal
out-going mail and denied him full access to the facility's Law Library. (THE ACT OF READING THE PLAINTIFF
OUT-GOING MAIL WAS CORRECTIONAL STAFF ACTING AS AN INVESTIGATIVE BODY FOR DISTRICT ATTORNEY
OFFICE THAT 1S CURRENTLY PROSECUTING THE PLAINTIFF IN A CRIMINAL MATTER} (THE ACT CF DEPRIVING
THE PLAINTIFF FULL ACCES TO THE LAW LIBRARY IS CLEAR THAT FACILITY STAFF WAS DENYING HIM THE
ABILITY TO MARSHAL A DEFENSE IN HIS ON-GOING CRIMINIAL CASE}.

The plaintiff was also deprived of his Right to Equal Protections of the Law that assures that each person Is
treated Equally and enjoy the right of the U.S. Constitution even detainees

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

Plaintiff request money damages In the amount of $150,000.00, One Hundred and Fifty Thousand
Dollars.

Plaintiff ask the court to Order Manhattan Detention Center to Post Notice(s) on the units wall of the
directives and polices that are governing that unit and what if any rights the detainees house there
have to challenge them.

Plaintiff also request Injuction Relief in the following fashion.

a. M.D.C Officials cease the reading of any of the plaintiff's out-going mail without a Lawful warrant
stating such.

b. M.D.C Officials cease the Post-Ponement of all of the Plaintiff's in-coming and out-going mail and
that his mail be delievered just as any other detainee in the facility, unless there is a Court Order
specifically addressing other-wise.

c. M.D.C Officials post a mailbox on Unit 9 North immediately were the plaintiff and other detainees
may drop mail to be sent out daily, unless there is a Court Order specifically addressing not to.

d, Plaintiff and other detainness be allowed to enjoy the RIGHT to have FULL ACCESS to the facillity
Law Library were he may utilize the Kiosk to research and sheppardize legal cases in preparation of
marshalling a defense against criminal matter. (THIS FULL ACCESS BE 5 DAYS A WEEK FOR A LEAST

Page 7
Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 10 of 52

ONE HOUR BY A PERIOD OF TIME THAT IS SET BY M.D.C OFFICIALS).

e. That the down cell has type-writer in it on Unit 9 North, immediately be equipped with the Lexis
Nexis Kiosk, and be installed were the detainees housed in the unit may have access to study and
research legal matters.

f. Any other Relief that the court may deem just and proper.

Page 8
Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 11 of 52

VII. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by anonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

{understand that if file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases,

[also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

MA jo. 2010 aloo aM) Meoma f

 

 

Dated Plaintiffs Signature
_ AeA? \ eect S Nv
First Name Middle Initial Last Name

\OS Writre  SiOe ET

Prison Address

NEw Yore NY \ooR

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing: B-\O- q

Page 9
seen ace in tele cl

 

Case 1:19-cv-03347-LJL-JLC Document 9 Filed 05/24/19 Page 12 of 52

“EXHIBIT MARK A. es

TE r

 

 
Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 13 of 52
erhouk —P OT — sense

fo. t

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS: CRIMINAL TERM, PART 7 _

 

. THE PEOPLE OF THESTATE OF NEW.YORK, : "
7 OS foe -. . LOCKDOWIN.ORDER
_-sagainst- cod , cee re - oe
ALEXANDER WILLIAMS, / Kings County

BOOK & CASE # 1421801632 - Indictment Number

‘NYSID#01897858L . 2146/18

_ Defendant.
x

 

WHEREAS the above- -captioned defendant is before the Supreme Court, Kings County, PART7
. pending trial in the above- “captioned case, wherein he is charged with Murder in the Second Degree, “and
other related charges, and

/ | WHEREAS this Court has been presented with clear and’ convincing evidence that this defendant,
has solicited the aid of other persons to threaten, intimidate, and cause serious physical injury or death
to witnesses, arid has been engaging in other'conduct that raises serious, well-founded and tegitimate.
concerns, that he poses a continuing, significant risk to the safety of persons whom he perceives as
being potential witnesses against him; and this Court finds that the imposition of each of the restrictive »
conditions of confinement on this defendant that are delineated in-this order is essential to protect the

, integrity of the criminal proceedings against him and others and to assure the safety of potential
witnesses and their: families, and is required | in this case. It is

ORDERED that pending further: written order of this Court or + another court of appropriate
jurisdiction:

Housing ©

1) The-above- -captioned defendant is to be housed Ina highly secure area designated by the
Department of Correction, preferably the lockdown area, on lock-in, to be separated from all
other inmates in the area, in such a manner as to prevent him, to the extent possible, from
communicating with or T passing material to other inmates,

 

- Visits and Phone calls

2) Defendant is barred from having any visits other than with his attorney, Jeffrey Chabrowe, Esq.

°3) ~~ ~Defendant is precluded from making any telephone calls other than to his attorney, Jeffrey
Chabrowe, at 917-529-3921: A correction officer or captain shail dial such telephone number’
917-529-3921 using the deféndant’s PIN number. Moreover, the defendant’s PIN number shall -

10°

 
 

Case 1:19-cv-03347-LJL-JLC Document 9 Filed 05/24/19 Page 14o0f52

EXHIBIT MARKED B

 

PT

 

 
Case 1:19-cv-03347-LJL-JLC Document 9_ Filed.05/24/19 Page 15.0f.52 00...

Exuit — @ renee oo .
. ATTACHMENT -G —Truate.cog _

ase eee te dh ete

 

CITY OF NEW YORK - DEPARTMENT OF CORRECTION
OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES Form.: 7102R

 

 

 

   

 

 

 

 

 

 

 

 

mel Eff.: 9/14/16
DISPOSITION FORM Ref.; Dir. 3376R-A
Grievance Reference #: - | Date Filed: Facility:
200469/T 113/19 ~ 1703/22/19 MDC
Inmate Name: Book and Case#: Category: '
WILLIAMS, ALEXANDER 141-18-01632 #4- MAIL
From OCGS Inmate Statement Form, print or type short description of grievance: On the above date (03 20/1 9)

 

| was informed by Security Captain Mathis that | did have’ incoming mail but would not be given

 

‘it until it was logged as of 7 pm | still did not received mail. There is no policy that can be issued to start that

 

 

INYC DoCs must keep a track record of who is writing me and who | write. | am a pre-detainee

 

.and keeping record of my mail.

 

‘SEE ATTACHED DOCUMENTS |

 

 

] Action Requested by Inmate:

 

Incentive censorship of mail, give me notice of why mail is censored and answer

‘grievance.

 

 

STEP 1: FORMAL RESOLUTION.

Check one box: £2] Grievance 11 Submission is not subjected to the Grievance Process

The Office Of Constituent and Grievance Services proposes to formally resolve your grievance as follows below.
Alternatively, OCGS staff shall provide an explanation for why the submission is not subject fo the OCGS process.

On 03/25/19 The OCGS has reviewed your statement and was in contact with MDC Security to learn that

based on your Court Order and The Departments Guidelines in the handling of inmates Correspondence —

 

—_

although there isn't any listed restrictions to whom you can send or receive mail/correspondence the . -

 

information in your court order specifi ies a risk of compromising the security and/or the safety of any

 

. person or persons outside the facility.

 

 

Based on these findings the reading of your Correspondence/Mail is deemed appropriate.

 

* CHECK THE APPROPRIATE BOX BELOW AND PROVIDE YOUR SIGNATURE
{Fallure to sign forms will forgo your right to appeal the proposed resolution.)

‘OO Yes, | accept the resolution [1 No fj | request to appeal the resolution of this grievance to the Commanding officer.

Nota: if you appeal, the grievance staff can request for a preliminary bared review if they fee! the complaint was thoroughly investigated and addressed, prior to forwarding to the Commanding
Officer. You will receive the outcome of this review wii Dpaysiness days to Jaform you the appeal will proceed or you exhausted administrative remadies.

 

 

 

famates Si s Signature: Lyi t a Date: 3% y io 6 j 5

‘6 Preliminary Review Requested

 

 

 

 

 

Grievance NG a Date:

 

TEM TATs

 

 
Case 1:19-cv-03347-LJL-JLC Document 9_ Filed 05/24/19 Page t6of52.

ATTACHMENT -B-1

lheaees GIy OF NEW. YORK: - DEPARTMENT OF CORRECTIC.™
oY ay YIOFFICE OF: CONSTITUENT AND GRIEVANCE SERVICES |Fom:tioina

 

  
 

 

 

 

 

 

 

 
 

et ____INMATESTATEMENTEORM —.
]inmate’e Name: a ao Book & Case # re NYSiD #:
Navid UMaine doves,

 

o Facllity: pO - oO Housing Area: Date of Incident: ‘Date Submitted:
|e ——__ HA oth. O%/a6 fq 28/80 fia

Al levences niust be sbbmnitted: within ten. business days: afer the: inéldent occurred, unless its a sexual abuse or
ote rassment allegation. The inmate filing the grievance must Personally prepare this statement: Upon: tallaction by the Office

of Constituent and Grievance Services. (OCGS) staff, OCGS staff will time-stamp and Issue. Ite a grievance referer 1 Humber. tT
SFOS He eee maa cto mor Bo

 

 

 

 

 
   

Buk “tisaut-ch _ rand ie piste nak ede a ssa _

 

   

 

 

 

 

 

 

 

 

 

 

 

 

Doy you agres to tiave your statement edited for. eliriffeatton by oces start? ; ver EJ No oe
Do you need tis OCGS staff to write the grievancs for ‘you? os "yee [F} No me
] Have you filed this grievance with a court or other agency? i Yes 0 No 5
Did yeu requiré the. assistance of an Interpreter? _ “ - "eg a gm. “
inmate's Signature? | | Bate of Signature:
—_ i ZY Phen, bie
_— FOR DOC OFFICE. USE ONLY Ee ~]

 

a. occs must. T PROMIDE A cory OF THIS FORM To THE INMATE.AS:A RECORD: OF RECEP.

.

 

THIS FORM is nivalis p Uniess SIGNED BY THE. INMATE: AND GRIEVANCE: COORDINATOR.
JAS ane mw fae * ——e Reference Ca caper
1 7. ZOO op CMe Sondre, Z)\
tay ae fg SP TiS} 7 Log | | ape .

 

[Office of Tectia and Grievances Services saree Signa

 

 

 

 

 

1

 

 
FOF 2 eee
Case 1:19-cv-03347-LJL-JLC_Document 9 Filed 05/24/19 Page 17 of 52...

 

 

CITY OF NEW YORK. DEPARTMENT OF CORRECTION _

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES creat, ZA01R-A
INMATE STATEMENT FORM Ref.: Dir. 3376R-A
‘tnmate's Name: a | [Book & Case #: | — NYSID AS
—RKOANGY Ly Lams WU E816 33- .
Faellity: Housing Area: ' | Date of Incident: "wt Date Submitted:
Whe, _ sadh ~L03-2\- 19 S:vef oy-91-1q

All orlevancas must be submitted within ten business days after the Incident occ
Harassment allegation. The Inmate filing the g

i

of Constituent and Grievanca Services. (OCGS) staff, OCGS staff will time-stam
ocGs Staff shall Provide the inmate with a copy of this form

urrad, tnlegs It's g Sexual abuse or

@5 4 record of receipt.

revance must Personally prepare this. statement, Upon colfection by tha Offica
P and issue it a grievance reference number,

 

Grievance: g aewue N al Geos q Spake £0281, Dery

 

Giniorg an B Assasth Cenk On erwonn 4
Pi. Serres 220 hon Satny

 

  
 

 

oF ak

 

Y Shao! Odo 0 oko

| pagal Dar Oba moti aHasbeoh Cope p Courck oo fy.

 

Bh ett, Road Macher sing a!) msg AS Chore |

CARS arder Qe. oak

 

 

 

 

Action Requested by Inmate; alles pus" Guha Cul Scour ee ee
Lagabovy Ux. lhe QLs boner 2) Arent re a dont bending cn hak grrve|

 

__.
Please read below and check the correct box:

Do you agree to hava your statement adited for clarification by OCGS staff? Yas aa | No
Do you need the OCGS Staff to write the grievance for you? Yes oO No

Have you fled thls grievanca with a court or other agency?

NS

 

 

 

Yes C) no B
Did you raquire the assistance of an Interpreter? —
3 ves TJ ho BY
Inmate's Signature: Anh. — Date of Signature:
aVeenrds- . Ie og 03-9 \- iG
7 - FOR DOC OFFICE USE ONLY |

OCGS MUST PROVIDE ACOPY OF THIS FORM TO THE INMATE AS A RECORD OF RECEIPT,

. THIS FORM Ig INVALID UNLESS SIGNED ay THE INMATE AND GRIEVANCE COORDINATOR

 

TIME STAMP bY Grievance Reference 4.

 

 

 

 

 

THUG TIT 7

 

vanpemnnop mard w
weeps Geog yee Gres 90

 

gndrgev apeve

 
 

Case 1:19- -CV-03347-LJL-JLC Document 9 Filed 05/24/19 Page 18 of52. oodles ee
ATTACHMENT -B- I . , ‘

«dS GITY OF F NEW. YORK: DEPARTMENT OF. CORRECTION
| RRS OFFIC E OF CONSTITU NT AND GRIEVANCE SERVICES [rom:7intea”

INMATE STATEMENT FORM on
Book &Caso#: —— NYSID #:
IAUBOAGS a ee
A an Housing Area: mo Date of incidents : esata

WhO Saab Peay tf 63- AAG

[Aa Grievances must be submitted within tori business days after the incident occurred; unless is € a seixiza. abuse or
t

 

 

    
   

 

 

 

 

 

 

 

  

 

 

 

 

 

harassment allegation. The inmate filing the grievance must personally. prepare this Statement: Upon collection by the oi

of Constituent and Grievance Services (OCGS) staff, OCGS staff will time-stamp and issue it a grievance referent > number. L .
locas staff shall provide the lnmati with a copy of this form as a record of f receipt ee to

 

[Gnevence: ge .

 

 

 

 

 

 

 

 

 

   
 

 

 

. | Do you agres to have your statement edited for. clirification by ocGs staff? Yes E): “Bl .
Do you need the OCGS staff to ‘write the orievance for ‘you? co, Yeu o No g
Have you filed this grievance with a court or other agency? . “Yes 3 No ge
Did you toquine the selotnce fan interpreter? a - ven nw “Be ; / .
nimate’s Signature: pe ea Bate of Signatures
3 —_ Mc iil —— |. 23-21 to

‘FOR boc OFFICE USE ONLY

 

oces 8 MUST PROMDE A COPY OF THIS S FORM to THE INMATE:AS A RECORD oF FRECEPT. cs tS
THis Foriais is WvALIO Unless SIGNED BY THE INNATE AND GRIEVANCE COORDINATOR | BS |
pe {GrisvanceRefersnce#. oo = a

   

 

|] Office of Constituent and Grievances Services CoordinetorOflicer Signature: ; 7

 

 

 

 

TA TE

 
Case I: 19-¢ “Cv /-03347- (-LJL- a Document 9 File Ooreate rage 19 of o2.

 

 

 

 

 

 

an

 

 

 

ety Both hus ad _ Me.

 

 

 

Dok Le not te ay he LQ RAK bac
wat ed galiey On Jadinsy rol _ Rak

 

 

nad Sn Jeoc im pbihe Olea. Nuk

 

 

 

 

 

 

 

 

 

 

 

 

 

pee af pe ee ee to ee _ ~ —— _ — —. .
—_ ~ — ~ !

 

 

RET aT

 

 
est be et adele a

Case 1:19-cv-03347-LJL-JLC Document 9 Filed 05/24/19 Page 20 of 52 .

EXHIBIT MARKED . C

 

 
Case 1:19-cv-03347-LJL-JLC Document 9 Filed 25/2/18 Page 21 of 52, hd

Gohteet - C - -

‘ATTACHMENT -C hhuake copy
CITY OF NEW YORK - DEPARTMENT OF CORRECTION
OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES Form.: 7102R

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| DISPOSITION FORM | Ref: Dir, 3376R-A
Grievance Reference #: _ | Date Filed: | a Facility:
201158/T118/19 . 03/26/19 MDC
Inmate Name: Book and Case#: . Category:
WILLIAMS, ALEXANDER 141-18-01632 MAIL/CORRE
From OCGS Inmate Statement Form, print or type short description of grievance: On the above date an d time |

 

was told by the Officer Belilie that she cant take the mail so | handed it to Captain Pochardo and
he said he will take it to security to be mailed again my court order does not state that my mail be sent
out through security therefore there should be no obstruction in the place of my incoming and outgoing mail.

 

 

 

 

- "
| Action Requested by Inmate: Qnen and independent, investigation give me a hearing on the matter so | can

challenge it | would like to see IG.

 

STEP 1: FORMAL RESOLUTION

- ‘Check one’ box: Grievance (J Submission is not subjected to the Grievance Process

: The Office Of Constituent and Grievance Services proposes to formally resolve your grievance as follows below.
Alternatively, OCGS staff shall provide an explanation for why the submission is not subject to the OCGS process. .

On 03/26/19 The OCGS reviewed your statement and reviewed MDC Command Level. Order for housing |
unit 9 North to learn that your housing area is designated Court Order Lock Down and there isa

procedure put in place to the handling the incoming and outgoing mail. This command level order

specif es that the receiving or sending of all outgoing and incoming correspondence shall be. based upon

the content of the inmate's court order and collected by the 9 North Captain and turned over to the

Security Office.

 

CHECK THE APPROPRIATE BOX BELOW AND PROVIDE YOUR SIGNATURE
(Failure to sign forms will forgo your right to appeal the proposed resolution.}

oO Yes,'| accept the resolution £1 No van request to appeal the resolution of this grievance to the Commanding officer.
‘ba:

Note: if you appeal, the grievance staff can request for a preiimina sed review if they feel the complaint was thoroughly investigated and 2 recsou, prior to forwarding to the Commanding

Officer. You wif receive the outcome of this reviewpwithin (2) business days ta Inform you the appeal will proceed or you exhausted administfativa remedies,

inate Signature: | Ae y Ut | Date: Ja/, L4 ,

a Preliminary Review resisted /

|Gtievance = ignature: Date: | |
a _ 38 pul9

 

 

 

 

 

 

 

 

 

TRF

 

 
aa cade

Case 1:19-cv-03347-LJL-JLC Document 9 Filed 05/24/19 Page 22 of 52
oo ATTACHMENT -B-1 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 Bo yous sigres to have Voir stitoment eat for tftiication by cds starry Ye we DF Tan
Dp vow nised ti OCS atl to wre the gratis for you? | eS “eee we!
Ain vou ed thle gvance wth acouitorotwregincy? = es SB. a

 

   

 

 

 

 

TT

ov.

i

° “At
3

<>

o Ca een ee
ny co ori Tne na anc co,

 

    

f Tenmnel bf: de ti had. po

hit vm [apace te {indian Sinan

 

. . =: x om) . a 1B

 

 

fe 101

 
on tet ees

 

Case 1:19-cv-03347-LJL-JLC Document 9 Filed 05/24/19 Page 23 of 52_

EXHIBIT MARKED D

 

Te RT TT: T

 

 
; Action Requested by inmate:

Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 24 of 52

exh it x ee
ot ATTACHMENT - C nude copy

wea eee be

 

CITY OF NEW YORK - DEPARTMENT OF CORRECTIQN|
OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES Form: 7102R

 

 

   

 

 

 

 

 

 

 

Eff.: 9/14/18
DISPOSITION FORM . | Ref.: Dir. 3376R-A
Grievance Reference #: Date Filed: Facility:
201152/7117/19 03/26/19 MDC
Inmate Name: : Book and Case#: a Category:
WILLIAMS, ALEXANDER 141-18-01632 #15-PHONE

 

 

 

From OCGS Inmate Statement Form, print or type short description of grievance: On the above date and time

 

C.O. Ramirez informed me that security told him not to allow me to use the phone to call 311.

 

This is preventing me from accessing the courts and this is security being retaliating because of

 

my complaints on how they (Security at MDC) is mishandling my incoming and outgoing mail

 

correspondence.

 

 

 

 

Outside investigation into the matter because internal investigation has become

 

 

bias toward own.

 

STEP 1: FORMAL RESOLUTION

‘Check one box: EZ] Grievance E] Submission is not subjected to the Grievance Process

The Office Of Constituent and Grievance Services proposes to formally resolve your grievance as follows below.
Alternatively, OCGS staff shail provide an explanation for why the submission is not subject to the OCGS process.

On 03/26/19 The OCGS reviewed your statement and was in contact with MDC Security to learn that as
per your Court Order you are restricted from making any telephone calls to anyone other than your .

 

Attorney Jeffrey Chabrowe. A Correction Officer or Captain can dial the telephone to your attorney using

 

your pin number and verify that your attorney answered the phone and then you shall be permitted to

 

utilize the phone.

 

 

 

CHECK THE APPROPRIATE BOX BELOW AND PROVIDE YOUR SIGNATURE .
{Faflure to sign forms will forge your right to appeai the proposed resolution.)

oO Yes, l accept the resolution [0] No eo request to appeal the resolution of this grievance to the Commanding officer.

 

 

 

Note: if you appeal, the griavance staff ca ast fora preliminary based review if they feel the was th ghly @, Prior to forwarding to the Commanding
Otteer You will receive the outcome of shjs roview within £3) business days sp infor you tha appeal will 5 d or you exh

Inmate's Signature: ais LA. Le Date: Zz “sf G ! 1

 

 

CFretiminary Review Requested

 

 

 

 

 

Grievance ale Signature: Date: 2 | O

 

VEER T Te j

fees ed

 

 
Case 1:19-cv-03347-LJL-JLC_ Document9. Filed 05/24/19. Page.25 of 52...

 

 

4\|_CITY OF NEW YORK - DEPARTMENT OF CORRECTION
7 [OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES | Fam. 7inina

 

EM:9/14/18 |

   

 

 

 

 

 

 

 

INMATE STATEMENT FORM Ref: Dir. 376R-A
Inmate’s Name: Book & Case #:. NYSID#: |
| LOD Weans | reuigean O/8 59
Facility: ; Housing Area: Date of Incident: Date Submitted:

 

 

 

My. _ nant, OS BY1{% — Mi3049 O83 BE 7/7

‘All grievances must be submitted within tan business days after the incident occurred, uniess It's a sexual abuse or

harassment ailagation. The Inmate filing the griavance must personally prepare this statement, Upon collection by the Offica
of Constituent and Grievance Services (OCGS) staff, OcGS staff wilt time-stamp and Issue It a grievance reference number.
OCGS staff shail provide the Inmate with a copy of this form as a record ofrecelpt. *: - Se

| Srlevanca: oho aheve date awd ein, alt, Gey Mi fRor. Lofenrsa

Se cel aces mee ea

 

 

 

 

 

 

 

 

 

  

 

  
 

rary doeremmny phan Hiv Ia ben

 

Please read below and check the correct box:

 

 

 

Do you agree to have your statement edited for clarification by OCGS staff? Yes OQ No KJ
Do you need the OCGS staif to write tha grievance for you? Yes [7] No el
Have you filed this grievance with a court or other agency? Yas oO No Ej
Did you require the assistance of an Interpreter? | : Yes o No El
Inmate's Signature: . mA Date of Signature:
: Wille.z 3-35-19
| FOR DOC OFFICE USE ONLY |

OCGS MUST PROVIDE A COPY OF THIS FORM TO THE INMATE AS A RECORD OF RECEIPT.

THIS FORM IS INVALID UNLESS SIGNED BY THE INMATE AND GRIEVANCE COORDINATOR

 

TIME STAMP [Seievance Reference # / Category:

| $2 uw one 52 [tino HS one.

. vi 319 @ pang : Office of Constituent and Grlevan Services Coordinator/Officer Signature:
ao ida AN . Usual |
2 x Sh

a

 

 

 

 

 

 

 

 

 
eats: plete

Case 1:19-cv-03347-LJL-JLC Document9__ Filed 05/24/19 Page 26 of 52

EXHIBIT MARKED £E

STAT

 

 
Case 1:19-cv- 03347- LJL- JLC Document 9 Filed 05/24/19 Page 27 of 52

Etnak = &

mn | ATTACHMENT -c nia boca({

CITY OF NEW YORK - DEPARTMENT OF CORRECTION
OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES Pormé 7102R

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eff.: 9144/18
DISPOSITION FORM Ref.: Dir. 3376R-A
Grievance Reference #: Date Filed: Facility:
200465/T114/19 03/22/19 MDC
lnmate Name: Book and Case#: Category:
WILLIAMS, ALEXANDER 141-18-01632 - 1#15-PHONE
. From OCGS Inmate Statement Form, print or type short description of grievance: On the above date. no one

 

afforded me the right to call my attorney.

 

 

 

 

 

 

Action Requested by Inmate: Fix the issue with the phone.

 

 

STEP 1: FORMAL RESOLUTION
: Check one box: E§ Grievance [ Submission is not subjected to the Grievance Process

The Office Of Constituent and Grievance Services proposes to formally resolve your grievance as follows below.
Alternatively, OCGS staff shall provide an explanation for why the submission is not subject to the OCGS process.

On 03/25/19 The OCGS reviewed your statement and was in contact-with MDC Security whom stated
that you will be afforded a phone call daily to contact your attorney and proper notations will be made

 

moving forward to verify phone call usage.

Your requested action is Accepted.

 

 

 

 

CHECK THE APPROPRIATE BOX BELOW AND PROVIDE YOUR SIGNATURE
(Failure to sign forms will forgo your right to appeal the proposed resolution.) :

ae | accept the resolution he OO | request to appeal the resolution of this grievance to the Commanding officer,

Not i if you appeal, the grievance staff caf fequest for a
Ofifeer. You will raceive the outcome offhis raview within

nates Signature: Lolly \ Date: g haf 1

inary based review if they feel the faint was th ii ik d antl ag ae d, prior to forwarding to the Commanding
busirfess days to inform you the appeal will { Hi

 

 

 

 

on . OO Preliminary Review Requested }
Grievance Coordigator/Officer Signature: Date:

 

 

 

 

ee

 

2)26 he,

 

Tre RRL, a

 

 
 

Case 1:19-cv-03347-LJL-JLC Document 9_ Filed 05/24/19 Page 28 of 52. |

 

CITY OF NEW YORK - DEPARTMENT OF CORRECTION

  

 

 

 

 

 

 

 

 

ae. 7 [OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES Erm: TAOTR-A
; INMATE STATEMENT FORM Ref.: Dir. 3376R-A

Ihmate’s Name: . | Book & Case #: | NYSID #:

A MExanidy Willams WAU HL639

Facllity: Housing Area: Date of incident: Date Submitted:
__ Mae qn O3-3(- 14 O3—A\— 14

 

 

 

 

’
At grievances must be submitted within ten business days after the Incident occurred, unless It's a sexual abuse or

harassment allegation. The Inmate fillng the grievance must Parsonally prepare this statement. Upon collection by the Office
of.Constltuent and Grievance Services (CCGS) staff, OCGS staff will time-stamp and Issue it a grleyance reference number.

. OCGs staff shall provide the Inmate with a copy of this form as a record of receipt.

 

 

Grievance: a) . \4 65 ene abe ot ong Q

 

 

 

 

 

 

 

 

 

 

Action Requested by Inmate: perc Oh onrue 29020 Pobong .

 

 

Pleas @ read below and check the correct box:

Do you agree to have your statemant edited for clarification by OCGS staff? Yes [] no

Do you need the OCGS staff to write the grievance for you? Yes OD NoN{Z]

Have you filed this grievance with a court or other agency? . Yes o No

Di ! I fan Interpreter? ,
id you require the ass stanca of an interpreter Yes oj No ry

 

Date of Signature:

inmate's Signature:
80.4, UeWacms OZ-Di-1q

 

 

 

FOR DOC OFFICE USE ONLY

ocGs MUST PROVIDE A COPY OF THIS FORM TO THE INMATE AS A RECORD OF RECEIPT.

THIS FORM (8 INVALID UNLESS SIGNED BY THE INMATE AND GRIEVANCE COORDINATOR

 

 

TIME. | Grievance Reference # 4 Category:
ey V 22 aw vol” wi) — Sri) Sb buyye

 

 

 

IAS ZONVA ayn PINION ne of Constituent and Grievgices Services Coordinator/Officer Signature;
AN

 

NOL: 33803 $d30 9
—laele11967

TET TTT

 

 
__Case 1:19-cv-03347-LJL-JLC Document 9. Filed 05/24/19. Page, 29 of 52.

EXHIBIT MARKED F

Spat i

 

TRACI TT

 
 

Case 1:19-cv-03347-LJL-JLC_Document 9_ Filed 05/24/19 Page 30 of 52

Cubitt = ¥
My Name is Samuel Ceruti, I have been housed in unit 9 north for close
to ‘fours years now, In 2018 i myself have, been down to the detention
center. ‘Law Library on numerous occassion when i needed to research: the
charges pending against me. Whenever I needed to go. I was escorted by.
whatebver captin was’ working the housing unit on that day and. correctional
officers, Angile, Simon Jr and Jospeh. I am certain that this information.
can be verified by looking back in the log books of the year 2019.
On March - 26 2019, I witnessed inmate Alexander Williams express to:
the captin named. Pochardo that he was having many issues recieving his
‘mail from the jails mailroom and being able to send out mail from unit .
The captin explained to Williams that even though ite not in black and
white that here at Manhattan Detention Center unit 9 north only the .
security deals with. the detainessmail. I watched him: log something in
the log book in regards to this matter. and also call for security captin
Mathias. on walkie talkie, ‘After about 20 minutes I observed the Captin 7
‘Mathis come through, unit gate with other officers in an aggressive manner.
Inmate williams happened to be on the unit wall closes to my door so I
was able to hear the entire discussion between him and Williams. Glearly
I heard captin Mathis tell Williams that if he kept bitching about his
mail that he would stop all of his mail. A few days later the unit had
a facility ‘search and T ‘heard Williams: complaining about how photos
of his wife and kids were being handled by co's who were searching
his cell, when I looked out of my cell window I saw that. captin Mathis
was standing in front of Williams sale in an aggressive manner.
Also since. I. have been in this Jail my out going mail ia constantly being
read before I am allowed to: close the envelope. |
{I AM WILLING TO TESTIFY TO THE ABOVE MADE STATEMENT BEING TRUE AND
EXACT TO THE BEST OF MY KNOWLEDGE UNDER THE PENALTY OF PERJURY)
Co. 7 a : Y / - /

“SiGaetore : oo - 7 7 . Ce | Tae. |

   

 

SER TT T 7 —r 5 - ———

 
Case 1:19-cv-03347-LJL-JLC ._Document 9 Filed 05/24/19 Page 31 of 52

EXHIBIT MARKED G

 
Case 1:19-cv-03347-LJL-JLC Document 9 Filed 05/24/19 Page 32 of 52

NEW YORK CITY.
DEPARTMENT OF CORRECTION.

 

INMATE HANDBOOK

Copies of New York City Board of Correction & State Commission
Minimum Standards are available in all Facility Law Libraries. .

REVISED 12/07 |

 
Case 1:19-cv-03347-LJL-JLC Document 9 Filed 05/24/19 Page 33 of 52

Religious Services

‘e Chaplains. from the Jewish, Muslim, Catholic, and Protestant faith groups work for
the Department in each of the jails. Each facility has ‘regular services for all four
faiths. If your faith is not represented, contact your facility chaplain and he or she
will make the necessary arrangements. (Read the “Religious Rights” section of this
Handbook for more e information. )

Law Libraries

e You can do legal research while you are in jail. Every facility has a Law Library that
you are entitled to use for two hours a day, five days a week, Tuesday through
Saturday. The Law Library also has copies of the rules and court orders that describe
your rights in jail, including the New York City Board of Correction Minimum
Standards and the New York State Commission on Correction Minimum Standards.
(Details about how to get to the Law Library, including the hours when iti is available,
are in the “Law Library” section of this Handbook. d-

Grievance Process

‘e =f you have an issue that cannot be resolved after you have spoken with your Housing

- Officer, Counselor, Legal or Grievance Coordinator, you may présent a complaint in
writing to the Grievance Coordinator in your facility who will guide you through the
steps to a formal resolution. You may submit a complaint about things that directly
affect you such as Department policies, how the policies are carried out or someone
else’s behavior, including an officer. (See the Grievance Procedures section of this
Handbook.)

Discharge Planning

¢ Finally, the Department wants to help you to avoid coming back to jail and help make
it easier for you to transition back to your community. This help is called discharge
planning. You should have received a copy of the Connections guide when you were
first admitted to the Department. This resource guide lists programs and services that
are available to you in New York City and also has a section to help you obtain a job
after your release.

e If you did not receive Connections at intake, ask your Correctional Counselor for a
copy. All Law Libraries also have copies of “The Center for Community Problem
Solving Reentry Guide” available for your use If you are a sentenced inmate who is.

housed in either the Rose M. Singer Center or the Eric M. Taylor Center, your facility
offers discharge planning services that focus on helping you get a job and housing,
and to stay off drugs and alcohol. (See the “Discharge Planning” section of this
handbook to find out more.)

We hope that this Handbook will help you to take advantage of the Department? S programs
and services and avoid acting in ways that threaten your own safety, the safety of staff or
other inmates. If you have a question about Department programs or rules, ask any
uniformed staff member.

 
Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 34 of 52

TABLE OF CONTENTS

Page Number
ADDRESSES AND TELEPHONE NUMBERS 6.
ATTORNEY VISITS - 7
BAIL PAYMENT 7-8
CENTRALLY MONITORED CASES
8 ,
CLOSE CUSTODY HOUSING : 9-11.
COMMISSARY AND ACCOUNT DEPOSIT SERVICES ° 11-12
CONDITIONAL RELEASE 13
COUNSELING SERVICES , 13-14
DISABILITY RIGHTS : 14
DISCHARGE PLANNING 15-16
EDUCATIONAL SERVICES 16
EMPLOYMENT WHILE INCARCERATED a 16 —
ENHANCED RESTRAINT AND RED ID STATUS ' 17-19
FAMILY EVENTS — 19-20
FOOD SERVICES — SPECIAL DIETS 20
GRIEVANCE PROCEDURE - 20-21
- HEALTH SERVICES 21-22
HIGH SECURITY CATEGORIES 22-3
LAW LIBRARY: LEGAL REFERENCE MATERIAL AND SUPPLIES 23-24
LOCK-IN AND LOCKOUT 25
MAIL (CORRESPONDENCE) 25
MEDIA ACCESS - 27
MENTAL HEALTH DISCHARGE PLANNING : - 26-27
MEDIA ACCESS 27
NON-DISCRIMINATORY TREATMENT 27
NURSERY PROGRAM .- 28
PACKAGES 28-30
PERMISSIBLE ITEMS 30-34
PERSONAL HYGIENE 7 34
PROGRAM SERVICES 34-35
PROPERTY 35
RADIO AND TELEVISION USE 36
RECREATION 36
RELIGIOUS RIGHTS . 36-37
SAFETY & VICTIMS’ SERVICES Oe . 38-40
SANITATION 40
SIGNIFICANT FAMILY EVENTS 40- 41
SMOKING BAN/ADDICTION HELP 42
SUICIDE PREVENTION 42 -
- TELEPHONE CALLS 42- 43
VISITS 44- 45

VOTING . 45

 
Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 35 of 52

* The reasons for the placement in that group/housing area
e The evidence relied upon to make that decision

If this happens, you have the right to a hearing before an impartial Adjudication Captain who —
is independent of the facility.

If you request a hearing you have the following rights: ~~

You are allowed to be at the hearing

You must be told of the evidence against you

You may make a statement

You may call staff or inmate witnesses and present reasonable and relevant
documentary evidence, at the discretion of the Adjudication Captain; and

e If you cannot read, are visually impaired, or if your case is very complicated, the
‘Adjudication Captain may appoint an Inmate Hearing Assistant to assist you.

The Adjudication Captain will keep notes of what takes place at the hearing to provide a
basis for the decision.

The hearing will be held within 72 hours after you receive the written notice of your
placement. If a holiday or weekend intervenes, the Department may hold the hearing on the
next business day after you receive the written notice of your classification.

If you turn down your opportunity to have a hearing after initially being placed in a high
security group or restrictive housing area, you have the right to a hearing at a later date if you
request to be removed from restrictive housing. The procedures and time frames are
identical to those described above with regard to hearings upon placement.

If the Adjudication Captain decides that you belong in a high security group/housing area,
he/she will explain the decision in writing to the Warden within twenty-four (24) hours after
the hearing. Within the next twenty-four (24) hours, the Warden will decide whether he/she
agrees or disagrees with the Adjudication Captain’s decision. You will receive a copy of the
Warden’s decision in writing.

; ‘Tf you are placed in a high security group/housing area, the Department will review your case
every twenty-one (21) days to see if your classification should be changed. You will be
notified of the results of that review.

If the Adjudication Captain determines that you do not belong in a high security
group/housing area, you will be moved to another area and your records will be updated.

Nothing in this procedure requires the Department to tell you the name of anyone who
provided the Department with information on a confidential basis.

LAW LIBRARY: |
LEGAL REFERENCE MATERIALS AND SUPPLIES

Unless you are in a hospital prison ward, your jail has a full law library that has updated

research and reference materials, blank legal forms, a photocopy machine, paper, and
typewriters. Hospital prison wards have mini-law libraries. If you need material not

23

 
Case 1:19-cv-03347-LJL-JLC Document 9 Filed 05/24/19 Page 36 of 52

EXHIBIT MARKED 4H

 
Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 37 of 52

Mr. Williams
141 18 01632
9 NORTH

The following Departmental Directives are available to detainees for review only:

 

1. INMATE GRIEVANCE RESOLUTION PROGRAM;
2. REASONABLE ACCOMMCDATION FOR INMATES WITH DISABILITIES; &
3. INMATE ORIENTATION.

 
Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 38 of 52

EXHIBIT MARKED I
Case 1:19-cv-03347-LJL-JLC Document 9 Filed’ 05/24/19 Page 39 of 52

ATTACHMENT - L

 

CITY OF NEW YORK TO BE COMPLETED BY Form: #7117R

DEPARTMENT OF CORRECTIONS GRIEVANCE COORDINATOR _|[ctt.: 9/14/18
OFFICE OF CONSTITUENT AND GRIEVANCE

SERVICES ' 204769

RETURN OF GRIEVANCE FORM

Ref.; Dir.3376RA

   

 

 

 

 

 

 

 

INMATE NAME AND BOOK AND CASE FACILITY: DATE OF GRIEVANCE:
NUMBER: 1 -XANDER WILLIAMS 141-18-01632/IDC 04/08/19 ©

 

 

 

 

 

HOUSING ASSIGNMENT: 9 NORTH

 

DATE GRIEVANCE RETURNED: 4/8/19
THE ATTACHED GRIEVANCE IS BEING RETURNED TO YOU BECAUSE YOU HAVE FAILED TO COMPLY WITH THE INMATE
GRIEVANCE PROCEDURES POLICY. THIS GRIEVANCE IS BEING RETURNED FOR THE FOLLOWING REASON(S)}: ‘

 

This grievance concerns a Disciplinary Hearing action. This type of action is to be
appealed through their. own appeal process and not through the grievance process.

" There is no indication that you were personally affected by a Department or facility action or policy/
procedure. :

This grievance appears to be on behalf of a group and group grievances are not permitted.

This grievance is not signed and/or dated and/or does not include your Name, Book & Case number.

_ This grievance contains multiple issues. Grievances are to address only one (1) issue unless there is
a direct relationship between multiple issues. You may submit separate grievances for the separate
issues. : .

This grievance is not legible, understandable, presented in a courteous manner or contains excessive
legal jargon. :

The grievance concerns an issue that cannot be resolved by the Department of Correction because
the issue is beyond the authority of the Department. This issue may be addressed to:

This grievance was not submitted within the ten (10) day timeframe. Unless you can show .
just reason(s) for this delay, this grievance /appeal will not be reviewed.

The issue in this grievance was reviewed and addressed previously in Grievance #

oeaoopoo0 apAan

The grievance form submitted was not signed.

 

 

TIME STAMP SIGNATURE OF GRIEVANCE COCRDINATOR/OFFICER DATE OF RESPONSE

Helge 4189

4

If you wish to proceed with [his grievance, you have five (5) working days from the dale of their response to submit your grievance, to
the Grievance Coordinator/Officer.

 
‘
\

Case 1:19-cv-03347-LJL-JLC Document 9 Filed 05/24/19° Page 40 of 52

 

CITY OF NEW YORK - DEPARTMENT OF CORRECTION

 

 

 

 

 

 

 

 

 

 

 

 

OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES Forma: TARA .
INMATE STATEMENT FORM Ref.: Dir, 3376R-A
Ininate’s Name: Book & Case#: NYSID #:
ALEXANDER WILLIAMS" 141-180-1632
Facility: __| Housing Area: . Date of Incident: 8: 0 Date Submitted: - |
MANHATTAN DETENTION. CENTER, 2. north. 04/06/2019 __L_04/07/2019

 

All grievances must be submitted within ten business days after the incident occurred, unless its-a sexual abuse or
harassment allegation, ‘The Inmate fillng the grievaiice must persorially prepare this statement. Upon collection by the Office
of Constituent and Grievance Sérvices {OCGS) staff, OCGS staff.will tIme-stamp and Issue lta grievance reference number,

; oces staff shall provide the inmate with a copy of this form as a record of receipt.

 

 

_TGrievance: : a . me
_ _t REQUESTED TO BE ESCORTED TO_THE FACILITY LAW

 

 

 

 

BACK

 

 

 

, "ration Requested by inmate;

iM IT 9 NOR E TOSK_ JUST LIKE OTHER. NYG CORR UNIT such AS |

LD, -

  

 

 

 

 

 

plea e read by low and check the correct box: .
Do you agree to have your statement edited for clarification by occs staff? Yes Gj No i) a
Do you need the OCGS staff to write the grievance for you? Yes oO : No ra]
Have you flled this grievance with a court or other agency? Yas oO No El
Did you require the assistance of an interpreter? Yes o Np ge]
|inmate's Signature: - , | Date of Signature:
ai 04 "0780/2015
/ "FOR DOC OFFICE USE ONLY -

ocGcs MUST PROVIDE A copy OF THIS FORM To THE INMATE ASA RECORD OF RECEIPT. -

THIS FORM iS. INVALID UNLESS SIGNED BY THE INMATE AND-GRIEVANCE COORDINATOR

 

{TIME STAMP

“Lest

 

[Grievance Reference # *-:

Doug

 

, Catagory:

Beluen of Gre,

 

 

Office of Constituent and Grievances Services Coordinator/Offilcer Signature:

AN

 

 
Case 1:19-cv-03347-LJL-JLC Document 9 Filed 05/24/19 Page 41 of 52 \

t

04/06/2019, PAGE 197 APROXX. 8:00PM. I ASK REPSECTFULLY THAT A COPY OF THAT
PAGE BE PHOTOED AND ATTACHED TO THIS GRIEVANCE. IN ORCC AND OTHER SECURING
HOUSING UNIT, AROUND RIKERS ISLAND THERE HAS BEEN A CELL DESIGNATED AND DOWN
AND THE LEXTS NEXTS LAW LIBRARY KIOSK HAS BEEN INSTALLED TO ALLOW DETAINESS
TO ENJOT IN THE RIGHT OF HAVING FULL ACCESS TO A WORKING LAW LIB. MANHATTAN
DETENTION CENTFR TS A ROROUGH JAIL BUT AN EXTENTION OF NEW YORK CITY DEPT OF
CORRECTIONS. T ALSO ASK THAT LAW LIBRSRY STAFF MEMBERS BE GIVEN AN ORDER

TO WRITE S TATEMENT BASED OFF WHAT I WAS TOLD BECUASE I WAS DENIED THE ABOVE
MENTION REFUSAL IN WRITING FOR MY RECORDS..

 
Case 1:19-cv-03347-LJL-JLC Document 9 Filed 05/24/19 Page 42 of 52

EXHIBIT MARKED J

 
» Case 1:19-cv-03347-LJIL-JLC _Pocument 9 Filed OS/2A/19 _ Page 43 of 52»

 

“CITY OF NEW YORK « DEPARTMENT OF CORRECTION

: OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES a TAOAR-A -

 
  

 

 

 

 

 

   

 

 

 

 

 

 

    
   
  
   
 

— INMATE STATEMENT. FORM _ Ref: Dir. 3376R-A >
. aenate’s Nome: | re Book & Cased: | ne NYSIDE: es ©
{..- adn di’ : Manus. ee pee TT
Facitty: - oe . - Housing Area: 7 oe | Date: of | Tnokient: - | Date a
malo AN J -03-. “Ot athe OS - DFG

 

 

 

au WI grlevences must be eubinitied within ten business days s star | the nineties uinleae fis = see or
harassment allegation, The inmate filing i gupvance mush personally ly prepare thie statement. Upon collec: Use OF |
J of Constituent and Grievance Services (OCGS) stalf, OCGS staff will time-staip ‘and lesue It a origvance reference number. | -
7 OCGS staff shalt provi erate copy of hs form a arco often, ce oe E,

 

 

 

 

 

 

 

 

 

 

 
 

al “tana
stot

 

 

 

 

 

 

Tatton Requested by lnmsior Zin ek — LS —|
—— wih. ck ace nhac 7 Sa me ae oe

 

 

Do you agres to have Your statement edlied for clarification by OCGS ett? “> Yes oO te ER os
Do you need the OCGS etaf? to write the grievance for you? - ves oO. No Q
Mave you filed this grievance with a court or other agency? - 7 “Yes oO No Q

Di you requ the asltnes of an nterpota? : | _ . vw oo

 

| Date of Signature: -

Inmate's Signature: A | or a:
_ Dowd nee 7 tf oat

 

 

. ; _FOR poe. OFFICE USE ONLY
, oces Must F PROVIDE. A copy OF. THis FORM TO THE INMATE ASA RECORD OF RECEIPT,

_ THIG FORA 15 INVALID UNLESS SIGNED > BY THe INMATE AND GRIEVANCE COORDINATOR

 

   
 

 

Tm STAMP os Grievance Reference # = an
“le bg ot

Office of Constituent, and Grievances Services CooranaorOfionr stgnature:

   

 

 

 

 
Case 1:19-cv-03347-LJL-JLC. Document 9 Filed 05/24/19 Page 4 44 0f 52

 

 

-{ Form.: 7107 —
Eff. senate RA
Ref:

 

. acini oe we
| Housing Area: _ os es

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Do you sae hare you sna td rennet . ve 2,

 

 

Po you néed the OCGS staff io writs the grievsince for you? > ce
Have you fled ths grevanca with acourtorcther agency? ° Po ‘ DO No 7 a pe
Dt you require the ataletance ofan Intrprater? a . : - 7. Yee EJ aE a | " |
inmate's Signature - I " tt tm ~_ — — A Nok oe
S. ih i} / l re ‘[Oate of Signature _
ORDO ——— pls _

 

. FOR DOC OFFICE USE ONLY
- o¢es MUST PROVIDE A copy OF THIS FORM TO THE E INMATE ASA RECORD OF RECEIPT, |

THIS FORM is INVALID UNLESS SIGNED BY THE INMATE AND GRIEVANCE’ COORDINATOR

 

 

TIME STAMP —— . ~ ——

 

Office of Constituent. and Grievances Services Coon r Sonata a ,

 

 

 
Case 1:19-cv-03347-LJL-JLC Document 9 Filed 05/24/19 Page 45 of 52

ATTACH MENT -C

 

CITY OF NEW YORK - DEPARTMENT OF CORRECTION
OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES __|Form.:7102n

 

 

   

 

 

 

 

 

 

 

Eff; 944/18
DISPOSITION FORM Ref.; Dir. 3376R-A

Grievance Reference #: Date Filed: . Facility: |

204023 4/4/19 | MDC

Inmate Name: Book and Case#: | Category: .

ALEXANDER WILLIAMS , a. 141-18-01632 LAWLIBRARY

 

 

 

| From OCGS Inmate Statement Form, print or type short description of grievance:

 

| am preparing for trial and need to get to law library and | am being denied access | need to use the kiosk to research

 

case law and the case(s) requesting on paper doesn't work. the coordinator does not understand English.

 

 

 

 

 

 

 

Action Requested by Inmate: ajlow me an hour in law library to research and prepare for trial

 

 

 

STEP 1: FORMAL RESOLUTION

Check one box: E] Grievance OJ Submission is not subjected to the Grievance Process

The Office Of Constituent and Grievance Services proposes to formally resolve your grievance as follows below.
Alternatively, OCGS staff shall provide an explanation for why the submission is not subject to the OCGS process.

Mr. Williams housing area (9 North) is a court ordered lockdown housing area in which law library service
are afforded in the housing area. Therefore Mr. Williams is not allowed access to the kiosk which is

 

physically in the law library. As per.North Tower law library 9 North is serviced 5 days a week and their’

 

protocol is for 9 North inmates to sign the sheet for what they will like to be researched and the law library

 

 

coordinator will research it and provide the paper work to them. As per law library, Mr. Williams receives

his mandated service of law library.

 

 

CHECK THE APPROPRIATE BOX BELOW AND PROVIDE YOUR SIGNATURE
(Failure to sign forms will forgo your right to appeal the proposed resolution.)

£ Yes, | accept the resolution [J No [41 request to appeal the resolution of this grievance to the Commanding officer.

Note; f you appeal, the grievance staff can request for a preiiminary based review if they feel the complaint was thoroughly in fa d and id, i, prior to for ling to the Ci nd ig
Officer. You will receive the outcome of this reviaw within {3} business days to inform you the appeal will p dor you exh iver di.

 

Inmate's Signature: woioAs- U0AUs Date: 4/4) 19

 

 

Preliminary Review Requested

 

 

Grievance Coordinator/Officer Signature: Date:
4/4/19

 

 

 
Case 1:19-cv-03347-LJL-JLC Document 9 Filed 05/24/19 Page 46 of 52

ATTACHMENT - J

 

CITY OF NEW YORK - DEPARTMENT OF CORRECTION
OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES Form.:7115R_

 

 

 

 

 

 

 

 

 

Eff.:9/1418
GRIEVANCE INVESTIGATION FORM Ref.: Dir.: 3376R-A
Inmate's Name: : . Book & Case #: NYSID #:
ALEXANDER WILLIAMS 141-18-01632 01897858.
Grievance Reference #: "| Facility: , Housing Area:
204023 MDC 9 NORTH

 

 

 

Issue: | am preparing for trial and need to get to law library and | am being denied access | need to use the

kiosk to research case law and the case(s) requesting on paper doesn't work. the coordinator does not understand English

 

 

 

Action Requested: allow me an hour in law library to research and prepare for trial

 

 

 

 

Person(s) Contacted: | AWW LIBRARY OFFICER

 

 

 

Statement(s) Provided:

 

 

 

 

Related Documents:

 

 

 

 

Conclusion: a : wo: : ‘ ob : :
lu Mr. Williams housing area (9 North) is a court ordered lockdown housing area in which law library services are afforded

 

in the housing area. Therefore Mr. Williams is not allowed access to the kiosk which is physically in Ihe law library.

 

As per North Tower law library 9 North is serviced 5 days a week and their protocol is for 9 North

 

inmates fo sign the sheet for what they will like to be researched and the law library coordinator will research it and

 

the law library coordinator will research It and provide the paper work to them. As per law library, Mr. Williams :

 

 

Completed by:

 

Grievance Coordinator (Signature): . Shield: Date: 4 14 iz 9

 

Grievance Officer (Signature): | Date:

 

 

 

 
Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 47 of 52

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Alexander Williams
(futl name of the plaintiff/petittoner)

\Q_CVo334" ( C+)

- (Provide docket number, if avaliable; If filing this with your
against complaint, you will not yet have a docket number.)

Department of Corrections
Correctional Officer Alexander
Deputy Rivera

Captain Mathis

(full name(s) of the defendant(s)/respondent(s)}

PRISONER AUTHORIZATION

By signing below, I acknowledge that:

(1) because I filed this action as a prisoner,’ am required by statute (28 U.S.C. § 1915) to pay
the full filing fees for this case, even if I am granted the right to proceed m forma pauperis
(IFP), that is, without prepayment of fees;

(2) the full $350 filing fee will be deducted in installments from my prison account, even if my
case is dismissed or I voluntarily withdraw it.

I authorize the agency holding me in custody to:

(1) send a certified copy of my prison trust fund account statement for the past six months
(from my current institution or any institution in which I was incarcerated during the past
six months);

(2) calculate the amounts specified by 28 U.S.C. § 1915(b), deduct those amounts from my
prison trust fund, and disburse those amounts to the Court.

This authorization applies to any agency into whose custody I may be transferred and to any
other district court to which my case may be transferred.

S-\0- 14 _adssnS- AUMhsows \o

 

 

 

Date Signature
WITLErANS Se ALEV ANDES \4\-1fo-1632
Name (Last, First, Mi!) Prison Identification #
(aS Wine swerr WN. NY. {ool
Address City State Zip Code

 

A “prisoner” is “any person incarcerated or detained in any facility who is accused of, convicted of,
sentenced for, or adjudicated delinquent for, violations of criminal Jaw or the terms or conditions of
Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 48 of 52

parole, probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h).

SDNY Rev. 10/26/16
Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 49 of 52

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Alexander Williams
(full name of the plaintiff or petitioner applying (each person
must submit a separate application))}
AQ CV oBstT €¢ DC)
-against- (Provide docket number, If avaliable; if filing this with
your complaint, you will not yet have a docket number.)
Department of Corrections

Correctional Officer Alexander
Deputy Rivera
Captain Mathis

(full namets) of the defendant(s)/respondent(s))

APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS

I am a plaintiff/ petitioner in this case and declare that I am unable to pay the costs of these proceedings
and I believe that I am entitled to the relief requested in this action. In support of this application to
proceed in forma pauperis (IFP) (without prepaying fees or costs), I declare that the responses below are
true: vu

 

1. Ave you incarcerated? Yes No (If “No,” go to Question 2.}
Iam being heldat: MAL. 198 Whee SI Ww CJ
; NY NY yours
Do you receive any payment from this institition? Yes No

Monthly amount: 29.00

If am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner Authorization
directing the facility where I am incarcerated to deduct the filing fee from my account in installments
and to send to the Court certified copies of my account statements for the past six months. See 28
U.S.C. § 1915(a)(2), (b). | understand that this means that I will be required to pay the full filing fee.

2. Are you presently employed? [] Yes [UW No

If “yes,” my employer's name and address are:

 

 

Gross monthly pay or wages: NA
if “no,” what was your last date of employment? Ni
Gross monthly wages at the time: N. K

 

3. In addition to your income stated above (which you should not repeat here), have you or anyone else
living at the same residence as you received more than $200 in the past 12 months from any of the
following sources? Check all that apply.

(a) Business, profession, or other self-employment L] Yes No
(b) Rent payments, interest, or dividends [] ‘Yes [aNo

SDNY Rev: 8/5/2015
Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 50 of 52

Yes of No
Yes ey No
Yes (O/ No
Yes | ro No
Yes [U” No

If you answered “Yes” to any question above, describe below or on separate pages each source of
money and state the amount that you received and what you expect to receive in the future.

(c) Pension, annuity, or life insurance payments

(d) Disability or worker's compensation payments

(e) Gifts or inheritances

(f) Any other public benefits (unemployment, social security,
food stamps, veteran's, etc.)

(zg) Any other sources

OOOOd

If you answered “No” to all of the questions above, explain how you are paying your expenses:

T Une wont

4. How much money do you have in cash or in a checking, savings, or inmate account?

& 230.00

5. Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
financial instrament or thing of value, including any item of value held in someone else’s name? If so,
describe the property and its approximate value: NJ ry

6. Do you have any housing, transportation, utilities, or loan payments, or other regularmonthly
expenses? If so, describe and provide the amount of the monthly expense: NA

7. List all people who are dependent on you for support, your relationship with each person, and how
much you contribute to their support (only provide initials for mimors under 18):
y pport (only p \ictywn Mtetay

pos moithl!

8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed

and to whom they are payable: NYS CHtid Sup rey

Declaration: I declare under penalty of perjury that the above information is true. I understand that a false
statement may result in a dismissal of my claims.

oo AY .
Dated Signature

aera 2 Nscantwee. (Yl 130 1630-

 

 

 

 

Name (Last, First, Mij Prison Identification # (if incarcerated)

las White Sr NY 7 \Col>
Address City State Zip Code
Telephone Number E-mail Address (if available}

IFP Application, page 2
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:19-cv-03347-LJL-JLC Document9 Filed 05/24/19 Page 51 of 52

_ ALewAtec? \stirks de. AWABOAGSR aD
ee. NadWarran “Deets Ger ee |
NR re SSR BEY USRC
WwW mi JOOL3 _ _ |
EL EAC LOS&e> Ase. tha \o ole
eee be excises ve hk. COMPLE eee ARS
VO 384. 7 Am Wopebu waar or Adee Cogeecrly
7 7X _¥soel Maw or ONE OA SO, ee
_. FRAME cn Welt ~o SEeovE “We DSSesbeehs, SO Ove
__ pps CONEXYAMULY _ Wotrenath. “TO TE eROOE AM Fo

Cooter Sere, OF WWE Corr
_. Tam. MeRESON Tar or Wut. ae Fam You a
_ Lt Secxd. _ . _
; Qe NORCELY SURE _
ay 0 orl wr AY 1299 oones. Ay oe
wk, ist tor AS NR i

 

 

 

 
 

JLC Document9 Filed 05/24/19 Page 52 of 52

19-cv-03347-LJL-

Case 1

¢

 

KAAS. |
YOS WHITE Ot

WY. WE Lou

 

 

 

 

 

PR

aL IO

 

 

 

 

 
